Citation Nr: 0616412	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
headaches.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1960 to November 
1960 and from January 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of service connection for headaches and assigned a 
noncompensable evaluation.

The veteran participated in a Travel Board hearing with the 
undersigned Acting Veterans Law Judge in January 2006.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
service-connected headaches are manifested by complaints of 
pain, without prostrating attacks.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2005); 38 C.F.R. Part 4, § 4.20, Diagnostic Code 8100 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection as well as for an increased 
disability rating for headaches by VCAA letters dated in 
August 2000, March 2001, June 2002, October 2003 and March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 473 (2006).

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
provided with adequate VCAA notice for his service connection 
claim for headaches as well as for his increased disability 
claim prior to the rating decisions.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

The Board notes that based on the veteran's statements, the 
RO made every attempt to obtain medical records noted to be 
missing by the veteran, to include service medical records 
regarding his jeep accident as well as treatment records from 
Fort Polk.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided with a VA medical examination in October 2002.  
Since his examination, the veteran has provided no additional 
treatment records or proof that his headaches have increased 
in severity.  In fact, the veteran has stated that if his 
mind is occupied (examples cited by the veteran as fishing 
and sitting in a deer stand) that his headaches go away.  
Thus the Board finds that an additional VA examination is not 
necessary at this time. has met its duty to assist.  See id.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran throughout the course of this appeal by providing 
him with a SOC and SSOC which informed him of the laws and 
regulations relevant to his claim.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated May 1960 through September 1964; prior 
rating decisions; the veteran's contentions; the VA 
examination report; VA records for outpatient treatment; 
private medical records; and lay statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  See Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The veteran maintains that he is not adequately compensated 
for his service-connected headaches and initiated this appeal 
in order to be awarded a compensable evaluation.  The 
veteran's headaches have been rated under 38 C.F.R. § 4.20, 
Diagnostic Code 8100.

Under 38 C.F.R. § 4.20, Diagnostic Code 8100, a 50 percent 
rating is warranted when the veteran experiences very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted when the veteran experiences 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 10 percent rating is 
warranted for migraine headaches when the veteran experiences 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Less frequent attacks 
are noncompensable.  See 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8100 (2005). 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

The Board notes that the veteran's service medical records 
are incomplete.  It is annotated in the veteran's service 
medical records that he was involved in a jeep accident in 
service, however, it is noted that the treatment records 
following the accident are missing.  A thorough review of the 
veteran's existing service medical records indicates that in 
February 1962 he was treated for acute sinusitis secondary to 
trauma when his jeep overturned.  On his re-enlistment 
examination of November 1963, the veteran complained of 
having frequent migraine headaches and a history of dizzy 
spells.  On his separation examination of August 1964, the 
veteran again complained of headaches which were noted to be 
occasional and tension-type headaches.

VAMC Chicago treatment records dated in December 1990 
indicated that the veteran was seen for dizzy spells.  A VA 
addendum dated in November 1999 made reference to the 
veteran's headache condition.  The note indicated that the 
veteran was in treatment for narcotic rehabilitation.  He was 
instructed not to take any medication for his headaches that 
contained codeine, due to the danger of relapse.  A treatment 
note from the VAMC in Alexandria, Louisiana dated December 
2000 indicated the veteran was seen for dull pain in his left 
ear.

In October 2002, the veteran was afforded a VA neurological 
disorders examination.  The veteran reported left 
frontotemporal headaches that consisted of a throbbing, 
lightning-like pain that occurred mostly at night.  The 
veteran then stated that his pain was constant and worst at 
night.  There was no associated nausea or vomiting, numbness 
or weakness.  He noted no visual disturbance.  The veteran 
reported infrequently having to stop his activities because 
of headaches.  He stated that the headaches were part of his 
life now.  Motrin or Naproxen seemed to help and the veteran 
did not note anything that exacerbated his condition.  He 
noted that he didn't notice the headaches prior to retiring 
from the machine shop where he was employed a few years ago 
due to the constant noise.  The examiner concluded that 
available service medical records indicated the onset of a 
significant headache disorder some time during service that 
were likely secondary to the veteran's jeep accident.  The 
alternating in the records between diagnoses of tension and 
migraine headaches was noted to be immaterial due to vagaries 
of classification.  The examiner determined that the veteran 
suffered from chronic, daily headaches, migraine type, of 
little or no disability.

In November 2003, the veteran's wife submitted a lay 
statement in which she noted that the veteran had suffered 
from chronic headaches for many years.  While she is 
competent to describe what she saw the veteran experience, 
she is not competent to diagnose the severity of the 
veteran's disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The veteran feels that his headaches are very severe and that 
he should be compensated accordingly.  However, since he was 
assigned a noncompensable evaluation, he has not reported or 
documented any prostrating attacks.  Rather, he has indicated 
that during headaches he likes to relax and go fishing.  
Under the criteria for rating migraine headaches, a zero 
percent rating is assigned in the absence of prostrating 
attacks.  The veteran's assertions have been considered, to 
include his contention regarding daily headaches, but there 
is no evidence of record that they are prostrating.  
Treatment records from the VAMC Alexandria do not include 
treatment for headaches.  The veteran has provided no 
additional treatment records to substantiate his claim.  
Thus, the Board finds that a non-compensable evaluation is 
the most appropriate rating for the veteran's condition.  See 
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8100 (2005). 

As the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for headaches, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

For the disability evaluated here, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2005) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals (the Court) in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board, as did the RO (see RO rating decision dated in 
December 2002 and the statement of the case dated in January 
2004), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  See 38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disability 
considered in this decision has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


Entitlement to an initial compensable disability rating for 
headaches is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


